Eicwall, Judge:
This appeal for a reappraisement relates to the proper value of certain amaryllis bulbs imported from Holland. It has been submitted for decision on the following stipulation of counsel:
IT IS -HEREBY STIPULATED by the undersigned subject to the approval of the Court, that the submission of this case on July 8, 1953 at New Orleans, La., be set aside and that the record made at that time be stricken and the case be marked continued to the next New Orleans, La. docket.
2.IT IS FURTHER STIPULATED that at the time of exportation of the involved amaryllis bulbs the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Holland in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was the following price for each of the respective items enumerated, viz.:
Case No. Bulbs Per 100
4426 150 Amaryllis Red 26/- $102. -
4427 150 Amaryllis “ “ 102. -
4428 250 Amaryllis White 22/24 146. -
4429 250 Amaryllis “ “ 146. -
4443 75 Dark Red 22/24 Amaryllis 80. -
4444 75 Salmon “ “ 80. -
4445 75 Orange “ “ 80. -
4446 150 White 20/22 90. -
All items plus packing as invoiced.
3. IT IS FURTHER STIPULATED that at the time of exportation of the involved amaryllis bulbs there was no higher foreign value for such or similar amaryllis bulbs than the value specified in the preceding paragraph.
4. IT IS FURTHER STIPULATED that the above case may be submitted upon the foregoing stipulation.
In view of this stipulation, tbe submission of July 8, 1953, is hereby set aside, and the record as made at that time is ordered stricken.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise involved and that such values are as follows:
Case No. Bulbs Per 100
4426 150 Amaryllis Red 26/- $102. -
4427 150 Amaryllis “ “ ■ 102. -
4428 250 Amaryllis White 22/24 146. -
4429 250 Amaryllis “ “ 146.-
4443 75 Dark Red 22/24 Amaryllis 80. -
4444 75 Salmon “ “ 80. -
4445 75 Orange “ “ 80. -
4446 150 White 20/22 90.-
All items plus packing as invoiced.
Judgment will be rendered accordingly.